COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-09-220-CV


ARTURO HERNANDEZ                                                 APPELLANT

                                        V.

EDDIE C. WILLIAMS, DOCTOR DAVID                                   APPELLEES
POTTER, AND JOHN WILSON, P.A.

                                    ------------

            FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Arturo Hernandez filed a notice of appeal from a June 17, 2009 order

denying his Motion For Appointment of Counsel. It appears that the trial court

has not signed a final judgment or appealable interlocutory order. On July 23,

2009, we notified Appellant that unless he or any other party desiring to

continue the appeal filed a response by August 3, 2009, showing grounds for


      1
          … See Tex. R. App. P. 47.4.
continuing the appeal, we would dismiss the appeal. Hernandez filed a

response, but the response does not raise any grounds for continuing the

appeal.

      A party may appeal only from a final judgment or an interlocutory order

specifically made appealable by statute or rule. Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 & n.12 (Tex. 2001); see, e.g.,Tex. Civ. Prac. & Rem. Code

Ann. § 51.014 (Vernon Supp. 2008) (listing appealable interlocutory orders).

Because the trial court has not signed a final judgment or appealable

interlocutory order, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                           PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: August 20, 2009




                                       2